By the Court, Welles, J.
The order of the 2d of December, 1854, directing the appellant to render an account, &c., was not appealed from within thirty days, and cannot, therefore, be reviewed on this appeal, which was not taken until *64after the lapse of thirty days from the time the order was made. (2 R. S. 610, §s 105,106 and 107. Bronson v. Ward, 3 Paige, 189.) Upon that order being made, the appellant petitioned the surrogate for a final settlement, in pursuance of 2 R. S. 93, § 60, &c., and proceedings were had accordingly for that purpose. Upon the hearing of the matters of that petition, one question raised and decided was, whether the respondent was entitled to appear and contest the account. The surrogate held, upon the strength of the order of the 2d of December, 1854, and without any new evidence of a right to appear, that the respondent was entitled to appear and contest the account. The order simply adjudged that the respondent was bound to render an account. It did not determine, either in express terms or by necessary implication, that the respondent was a creditor of the estate of Charles Carroll of Carrollton. But it followed, I think, as a necessary consequence, that the respondent had the right to appear and contest the account. The proceeding for an account was originally instituted upon the application of the respondent, who, although not a creditor of the estate of Charles Carroll of Carrollton, may be said to have had an interest in the result of the accounting. And even if, in strictness, the respondent was not entitled to appear and contest the account, the ruling of the surrogate, admitting it to do so, could not, of itself, be an error for which the final sentence or decree should be disturbed. It was at most a question of practice, which was under the control of the surrogate, and did not necessarily affect any material question in the case. There was no point made upon the argument of this appeal, upon the question of the corporate existence of the respondent. I think, therefore, upon the whole, that there was no error in the decision of the surrogate, in allowing the respondent to appear and contest the account. The important question, however, remains to be considered.
Assuming that the respondent, by reason of its relations to this demand, should, for the purposes of these proceedings, be regarded in the light of a creditor of the estate of Charles Carroll of Carrollton, the existence of any demand in its favor *65upon the fund now in the hands of the appellant, and the extent or amount of such demand, if any existed, was denied by the appellant; and those were the questions principally litigated before the surrogate. There was no dispute in regard to the amount of money received by the appellant, nor as to the manner in which it had been disposed of by him, except in regard to $750 of it. This amount the appellant claims belongs to him, for services and disbursements in the suit in equity against the estate of Charles Carroll of Bellevue, and that he has a lien upon it for those services and disbursements, and a right to retain and apply it in satisfaction of such lien. If such claim is valid, the respondent either is not a creditor, = or interested at all, or not to the extent of the amount in controversy. Upon this question, in my judgment, the surrogate had no jurisdiction to decide. Where the statute speaks of the rights of a creditor to call for an account, and gives the power to the surrogate to decree the payment of a debt, or any part of it, it must be understood to apply to undisputed debts. (Wilson v. Baptist Ed. So. of N. Y., 10 Barb. 308 to 316, &c. Dayton’s Surrogate, ed. of 1855, pp. 507, 8, 9, opinion of Ogden, surrogate, in the case of the estate of John Kent.) I am aware that there has been a want of uniformity of decision upon this question, as will appear from Mr. Dayton’s treatise referred to, where the learned author has collected and reviewed all the cases on the subject. (Id. 507 to 523.) The statute nowhere, in express terms, confers upon the surrogate the power to adjudicate upon the existence, validity or amount of a debt claimed against the estate of a testator or intestate, upon a final settlement, where the debt claimed is disputed by the executor or administrator; and a surrogate should notassume the exercise of such power by inference or implication. The legislature, I am satisfied, never contemplated that it should be done, but, on the contrary, intended the power to remain exclusively in the courts of common law and equity, where it appropriately belongs. To allow such jurisdiction would be to confer upon the surrogates’ courts the power to hear and determine nearly all disputes and controversies aris *66ing upon contracts of every description, with deceased parties, whose estates are in the hands of executors or administrators.
In ordinary cases of final settlements, the surrogate is directed, if it shall appear that any claim exists against the estate, which is not due, or upon which a suit is pending, to allow a sum sufficient to satisfy such claim, or the proportion to which it shall he entitled, to he retained for the purpose of being applied to the payment of such claim when due, or when recovered, or of being distributed according to law. (2 R. S. 96, 5 74.) That the previous 71st section by which the surrogate is required to settle and determine all questions concerning any debt, claim, legacy, bequest or distributive share, &c., does not include the power to adjudicate a disputed claim, is shown in a manner satisfactory to me, in the opinion of Ogden, surrogate, to which I have referred. If it were otherwise, a surrogate might determine issues upon the genuineness of the signature to a note which was the evidence of a claim; of fraud and undue influence in the procurement of an obligation upon which the claim was founded ; of the capacity of the testator or intestate at the time of the transaction- upon which his estate is sought to be charged; of payment, of set off; of recoupment, and, indeed, nearly all the questions which arise in actions upon contracts in courts of record. Before such extensive common law powers can be exercised by surrogates, the legislature should manifest their intention to that effect in more unequivocal language than they have yet used, or, as I apprehend, they will soon use.
But the respondent in this case was not a creditor of the estate of Charles Carroll of Carrollton, so as to be entitled to-a decree from the surrogate, even if the claim had not .been disputed. It was in no sense a creditor of that estate. The estate of Charles Carroll of Bellevue was the respondent’s debtor from the time of the assignment of the bond, until the judgment against the latter estate was satisfied; arid after that, the appellant and respondent held a relation to each other, of attorney and client, or of trustee and cestui que trust; precisely in this view, like the assignee of a chose in action not *67negotiable, before the code, and the attorney who prosecutes it in the name of the original creditor, and receives the money. It is, indeed that very case in substance, only differing from it in the circumstance that, in the present case, the original creditor was dead, and the attorney was obliged to get an administrator appointed before he could proceed with the prosecution. The fact that he was himself appointed the administrator, makes no difference. His administration was ancillary to the original and general administration of the estate in Maryland, for this particular debt: and although, had there been other assets found in this state which would have been subject to the rules applicable to a general administration, the proceeds of this bond would not have been subject to such rules, but would have all gone to the respondent, subject to such just claims and liens upon it as might exist in favor of the appellant. It was the duty of the surrogate, when these facts appeared, to dismiss the proceedings before him, and leave the respondent to pursue such remedy as the law afforded him in the courts of record, which were ample to secure his rights, and those of all others connected with the transaction in question.
[Monroe General Term,
March 2, 1857.
If the foregoing views are correct, the decree of the surrogate should be reversed, with costs of the appeal, and the proceedings be remitted, &c.
Ordered accordingly.
T. R. Strong, Welles and Smith, Justices.]